          Case 3:20-cv-08298-BRM-TJB Document 24 Filed 07/22/20 Page 1 of 2 PageID: 652
       Higbee Ltr to Pltf re




                                                              State of New Jersey
PHILIP D. MURPHY                                           OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                             DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                                   DIVISION OF LAW
SHEILA Y. OLIVER                                                     25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                                          PO Box 116                                                 Director
                                                                  TRENTON, NJ 08625-0116


                                                                      July 22, 2020

              Via electronic filing
              Hon. Brian R. Martinotti, U.S.D.J.
              United States District Court
              402 East State Street
              Trenton, NJ 08608

                               Re:    National Association of Theatre Owners, et al., v. Murphy &
                                            Persichilli
                                      Civil Action No. 3:20-cv-08298-BRM-TJB

              Dear Judge Martinotti:

                     Given the emergent nature of this matter, please accept this letter in lieu of a
              more formal submission. As the court is aware, Defendants’ response to Plaintiffs’
              motion for preliminary injunctive relief (Dkt. 21) is due this Friday, July 24, 2020.
              Because of the relative complexity of the legal issues and underlying facts (including
              reference to scientific and other authorities, and what is now a lengthy
              factual/procedural history of emergency Executive Orders and the State’s rationales
              for its decision-making, which goes to the crux of this lawsuit), Defendants
              respectfully request that the Court relax Local Civil Rule 7.2(b) and permit the filing
              of an opposition brief not to exceed 45 pages.

                    Counsel for Plaintiffs, Mr. Brounell, graciously has advised that Plaintiffs do
              not object to this request.




                                          HUGHES JUSTICE COMPLEX• TELEPHONE: 609-376-2814 • FAX: 609-633-7434
                                     New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:20-cv-08298-BRM-TJB Document 24 Filed 07/22/20 Page 2 of 2 PageID: 653

                                                                  July 22, 2020
                                                                         Page 2


      Thank you for the Court’s attention to this matter.

                                      Respectfully submitted,

                                      GURBIR S. GREWAL
                                      ATTORNEY GENERAL OF NEW JERSEY



                                By:   /s/ Daniel M. Vannella
                                      Daniel M. Vannella (NJ Bar # 015922007)
                                      Assistant Attorney General
                                      Attorney for Defendants

cc:   Counsel of record (via ECF)
